The referee gave judgment for the plaintiff for the portable grist-mill only. The counsel for the defendant insists that he erred in this, for the reason that the mill was a fixture, and that defendant acquired title *Page 298 
thereto by his purchase of the real estate upon the executions against Sowle. It will be necessary to determine whether the mill was to be regarded as real or personal property. If the former, the judgment cannot be sustained. The facts found by the referee bring this case directly within the principles upon whichWalker v. Sherman (22 Wend.), and Murdock v. Gifford
(18 N.Y. 28), were determined. From these facts, it appears that the building was not constructed for the use of this or any other grist-mill, but for a tannery. That the engine and boiler were not placed in the building to furnish power to operate a grist-mill, but to grind barks for the tannery. That the mill was constructed complete at the factory, in such a way that it could readily, and without injury, be taken apart and moved from place to place, and set up and operated where the necessary power could be procured. That it was placed in the building upon two timbers laid upon the floor, and forming no part of the building, which were secured by iron rods with screws, running through the frame of the mill and timbers and joist of the floor, c., and fastened with nuts so as to keep the mill steady. That the power was applied by passing a belt around a drum in the mill frame. That the mill could be removed without injury to the building or itself, and readily put up and operated elsewhere with equal advantage. Under these facts the case cannot be distinguished from those cited supra. It must, therefore, be held that the mill was personal property. It is further insisted that the assent of Sowle to the taking away and sale of the mill by the plaintiff, before the appointment of the plaintiff as receiver, is a bar to the action. This position is answered by the provisions of section 1, chapter 314, Laws of 1858. By this section, the plaintiff, as receiver of the estate of Sowle, was authorized, for the benefit of creditors, to disaffirm, treat as void, c., all acts done, transfers and assignments made in fraud of the rights of any creditor. It appeared that Sowle, at the time of giving the assent, was insolvent. That executions against him had been returned unsatisfied. The defendant paid nothing for the mill. The judgment *Page 299 
which was the foundation of the proceedings upon which the plaintiff was appointed receiver had been recovered. Under these facts, it was a fraud upon his creditors for Sowle, under any pretext, to assent to the defendant's taking and converting his property to his own use, and the plaintiff was authorized to treat such assent as void. He elected to do this, and, therefore, demanded the mill, or its proceeds, of the defendant before suit brought. In the absence of Sowle's assent, the right of the plaintiff to maintain an action against the defendant for the conversion of the mill is clear. The act of 1858 removes that difficulty. This view removes all difficulty arising from the objections urged by the defendant's counsel to the complaint. The judgment appealed from must be affirmed with costs.
All the judges concurred for reversal except GROVER, J.
Judgment reversed and new trial ordered.